COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00442-CV


IN RE TESSA HAIRELL                                                      RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.



                                                    PER CURIAM

PANEL: GARDNER, J. ; LIVINGSTON, C.J.; and DAUPHINOT, J.

LIVINGSTON, C.J., would request a response.

DELIVERED: November 6, 2012



      1
       See Tex. R. App. P. 47.4, 52.8(d).